!3l5'/¥
                                ELECTRONIC RECORD




COA #      01-12-01042-CR                        OFFENSE:        19.02 (Murder)

           Gboweh Dickson George v. The
STYLE:     state of Texas                        COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    176th District Court


DATE: 08/26/2014                 Publish: YES    TC CASE #:      1302726




                          IN THE COURT OF CRIMINAL APPEALS


         Gboweh Dickson George v. The
STYLE:   State of Texas

     APPELLA/vy^S                     Petition
                                                      CCA#:
                                                                     I3IS-/V
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

                                                      SIGNED:                           PC:_

                                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD